Order granted December 15, 1975, as resettled by order entered January 20, 1976, unanimously modified, and, as modified, affirmed, with costs to appellant, in accordance with the following memorandum: In this proceeding under section 1921 of the Real Property Actions and Proceedings Law, appellant mortgagee appeals from an order at Special Term which directed escrow retention of the sum of $1,783.43, representing claimed indebtedness due mortgagors for expenditures made in bringing the subject property secured by a purchase-money mortgage into compliance with the provisions of the Erie County Sanitary Code. There being no record proof that the parties stipulated to an escrow retention, such direction was improperly granted. Therefore, Special Term’s order granted December 15, 1975, as resettled by the order entered January 20, 1976, is modified by deleting the second decretal provision. (Appeal from resettled order of Erie Supreme Court — Real Property Actions and Proceedings Law, § 1921.) Present — Marsh, P. J., Mahoney, Dillon, Goldman and Witmer, JJ.